Opinion issued October 20, 2016




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                           NO. 01-16-00759-CV
                         ———————————
    IN RE JEFF FISHER, INDIVIDUALLY AND DERIVATIVELY ON
BEHALF OF BLAVESCO, LIMITED, INDEPENDENCE CONSTRUCTION
  & FINANCING CO., 1776 AMERICAN PROPERTIES IV, L.L.C., 1776
AMERICAN PROPERTIES V, L.L.C., 1776 AMERICAN PROPERTIES VI,
  L.L.C., 1776 AMERICAN PROPERTIES VII, L.L.C., 1776 AMERICAN
  PROPERTIES VIII, L.L.C., STAUNTON STREET PARTNERS, L.L.C.,
 APRF SP1-1, L.L.C., HAZELWOOD MANAGEMENT SERVICES, L.L.C.,
ARICA LANE, L.L.C., AUSTIN ROAD PARTNERS, L.L.C., HAZELWOOD
   BROWNSTONE, L.L.C., HIGHRIDGE MANAGEMENT SERVICES,
 L.L.C., HIGH RIDGE BELTWAY 8 MANAGEMENT SERVICES, L.L.C.,
       REIMS HOLDING, L.L.C., RYBAR HOLDINGS, L.L.C. AND
          WORLDWIDE PROPERTY GROUP, INC., RELATORS



           Original Proceeding on Petition for Writ of Mandamus
                          MEMORANDUM OPINION

      Relators have filed a petition for a writ of mandamus, challenging an order

granting a temporary injunction.1 To obtain mandamus relief, relators must show

that the trial court clearly abused its discretion and they have no adequate remedy

by appeal. In re Team Rocket, L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig.

proceeding) (citing In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–40 (Tex.

2004) (orig. proceeding)). Section 51.014(a)(4) of the Civil Practices and Remedies

Code provides for an interlocutory appeal from an order granting a temporary

injunction. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp. 2016).

An interlocutory appeal provides an adequate remedy. See In re Henry, 274 S.W.3d
185, 189 n.2 (Tex. App.–Houston [1st Dist.] 2008, orig. proceeding [mand. denied]).

Because they may appeal the temporary injunction as provided for by section

51.014(a)(4), relators have an adequate remedy by appeal and have not established

entitlement to mandamus relief. See In re Willard Capital Corp., No. 14-16-00613-

CV, 2016 WL 4205806, at *1 (Tex. App.—Houston [14th Dist.] Aug. 9, 2016, orig.

proceeding) (mem. op.)

      Accordingly, we deny the petition.


1
      The underlying case is Heather Carlile, Individually and Derivatively on Behalf of
      Blavesco Limited v. Jeff Fisher and Independence Construction Finance Co., Cause
      No. 2016-39514, in the 11th District Court of Harris County, Texas, the Honorable
      Michael K. Miller presiding.


                                           2
                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        3